           EXHIBIT 13

Case 2:97-cr-00098-JPS Filed 08/31/20 Page 1 of 2 Document 2222-4
                                                   MALE PATTERN RISK SCORING
                 Register Number:                      02351-027                           I    Date:        5/31/2020
                  Inmate Name:                         YAGER, Randy
                                                                                               GENERAL            Enter       VIOLENT          Enter
           MALE RISK ITEM SCORING                               CATEGORY
                                                                                               SCORE              Score       SCORE            Score
1. Current Age                                                          > 60
                                                                       51.60                     7                               4
  Click on gray dropdown box to select,then click on                   41-50                     14                              8
                                                                       30-40                     21                0            12              0
                   dropdown arrow
                                                                       26-29                     28                             16
                                                                        < 26                     35                             20
                                                                         No                      0                              0
2. Walsh w/ConvictIon
                                                                         Yes                      1                             0
                                                                          No                     0                              0
3.Violent Offense(PATTERN)
                                                                         Yes                      5
                                                                   0-1 Points                     0                              0
4.Criminal History Points                                                                                                        4
                                                                    2 - 3 Points                  8
                                                                                                 16                              g
                                                                    4- 6 Points
                                                                                                 24                24            12
                                                                                                                                                12
                                                                    7- 9 Points
                                                                  10- 12 Points                  32                              16
                                                                       12 Points                 40                              20
                                                                         None                     0                              0
S.History of Escapes                                                                                                              1
                                                                 > 10 Years Minor                 2
                                                                                                  4                0              2
                                                                5- 10 Years Minor
                                                           < 5 Years Minor/Any Serious            6                               3
                                                                         None                     0                               0
6. History of Violence                                                                             1                              1
                                                                 > 10 Years Minor
                                                                 > 15 Years Serious                2                              2
                                                                                                   3                              3
                                                                 5-10 Years Minor
                                                                                                   4                              4
                                                                10- 15 Years Serious
                                                                                                   5                              5
                                                                   < 5 Years Minor
                                                                                                   6                              6
                                                                 5-10 Years Serious
                                                                                                   7                               7
                                                                  < 5 Years Serious
                                                                     Not Enrolled                  0                              0
 7.Education Score
                                                                   Enrolled in GED                 -2               -4'           -1             -2
                                                                                                                                     -2
                                                                  HS Degree /GEO
                                                                                                   0                                 0
                                                                 No DAP Completed
  8.Drug Program Status
                                                                  NROAP Complete                   -3               ..9              -1          -3
                                                                                                   -6                                -2
                                                                    ROAP Complete
                                                                                                   -9                                -3
                                                                         No Need
                                                                                                   0                                 0
                                                                            0
  9.All incident Reports (120 months)                                        1                      1                                 1
                                                                                                                     0                            0
                                                                                                    2                                 2
                                                                             2
                                                                                                    3                                 3
                                                                            >2
                                                                             0                      0                                0
   10. Serious Incident Reports (120 months)                                 1                      2                                 2
                                                                                                                     0                            0
                                                                                                    4                                 4
                                                                             2
                                                                                                    6         1                       6
                                                                            >2
                                                                                                    0                                 0
                                                              12+ months or no incidents
   11. Time Since Last Incident Report                                                               2                                1
                                                                       7.12 months
                                                                                                    4                                 2
                                                                        3.6 months
                                                                             <3                      6                                3
                                                                                                    0                                 0
                                                              12+ months or no Incidents
   12.Time Since Last Serious Incident Report                                                        1                                 2
                                                                       7.12 months                                     0                            0
                                                                                                     2                                 4
                                                                        3-6 months
                                                                                                     3                                 6
                                                                              <3
                                                                                                     0                 O               0
                                                                              NO
    13. FRP Refuse                                                           YES                      1
                                                                                                      0                                   0
                                                                               0
    14. Programs Completed                                                     1                     -2                                   -1
                                                                             2- 3                     -4               -6                 -2        -3
                                                                             4 - 10                   -6                                  -3
                                                                                                        a                                 -4
                                                                              > 10
                                                                                                        0                                  0
                                                                          0 Programs                                                      -1
     15. Work Programs                                                     1 Program                    -1                0                            0
                                                                                                                                          -2
                                                                          >1 Program                    -2
                                                                                                  General:                7          Violent           6
                                    Total Score(Sum of Columns)
                                                                                                                    Minimum          Violent      Minimum
                                                                                                   General:
                                     General/Violent Risk Levels

                                OVERALL MALE PATTERN RISK LEVEL
                         Case 2:97-cr-00098-JPS Filed 08/31/20 Page 2 of 2 Document 2222-4
